DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 16/619,348 filed on 2019.12.04.

Claims 1-18 are currently pending and have been examined.  


Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 4-5, 8, 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 7, it recites ‘a housing’ which was recited in claim 1 from which claim 7 depends, thus it is unclear if the housings are distinct. The following interpretation is used for examination: “the bush is designed to be arranged rotationally fixed in [[a]] the housing, and that the shaft is rotatably mounted in the bush”.
	In claim 8 the claim is indefinite because the recitation “a maximum diameter of the seal insert in an expanded state of the seal insert” as the claim contains terms of degree.  The use of “maximum” and “expanded” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.
	As to claims 11 and 15, the claims recite “a turbine housing (200); and an actuator assembly (100) comprising a shaft (110) which is designed to be rotatably mounted in a housing (200)” and “comprising a turbine housing (200), and an actuator assembly (100) comprising a shaft (110) which is designed to be rotatably mounted in a housing (200) of the turbocharger” respectively and the positive recitation of “a turbine housing” and “a housing” render the claims indefinite because is it unclear if “a housing” is to be considered exclusive of “a turbine housing”, conversely the presence of identifiers ‘(200)’ indicates the same component has been positively recited twice. For examination the following is used: “an actuator assembly (100) comprising a shaft (110) which is designed to be rotatably mounted in [[a]] the turbine housing (200) of the turbocharger”.
	Claims 12-14 are rejected via dependency.
 
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18, as best understood in view of the issues above, are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 10,215,088 B2 to KEMONA et al., hereinafter KEMONA.


    PNG
    media_image1.png
    447
    843
    media_image1.png
    Greyscale

As to claim 1,  KEMONA discloses an actuator assembly (400 in fig. 4; 602/603 in fig. 6 provided above for convenience and 700 in fig. 7) for a turbocharger comprising a shaft (452 in fig. 4; 652 in fig. 6; 752 in fig. 7) which is designed to be rotatably mounted in a housing (turbine housing 410; 615 in fig. 6) of the turbocharger (shaft 452 mounted to 410 via bore 412), wherein the shaft (452, 652, 752) is coupled at a first end (end 453/653/753 

As to claim 2, KEMONA discloses in that the seal insert (743) has spring properties in a radial direction (col. 15, lns. 48-52).  

As to claim 3, KEMONA discloses that the seal insert (743) has a wave-shaped contour in the axial direction (fig. 7 shows 743 has a ‘wave-shaped’ contour).  

As to claim 4, KEMONA discloses that the seal insert (743) has a stepped contour in the axial direction (fig. 7).  

As to claim 5, KEMONA discloses that the seal insert (743) has a circumferentially closed cylindrical shape (fig. 7); or characterized in that the seal insert (130) has a circumferentially open cylindrical shape, in particular wherein seal insert (130) has a slit extending axially.  

As to claim 6,  KEMONA discloses a bush (642/742), wherein the seal insert (643/743) is arranged between the shaft (652/752) and the bush (642/742) in a radial direction (figs. 6 & 7).  

As to claim 7, KEMONA discloses the bush (642/742) is designed to be arranged rotationally fixed in [[a]] the housing (410; 615 in fig. 6), and that the shaft (652/752) is rotatably mounted in the bush (col. 8, lns. 55-60).  

As to claim 8,  KEMONA discloses a maximum diameter of the seal insert in an expanded state of the seal insert is greater than an inner diameter of the bush (fig. 7).   

As to claim 9,  KEMONA discloses the shaft (452, 652, 752) has a reduced diameter along a center area about which the seal insert is arranged (the portion of the shaft with 643/743 is reduced) with respect to areas adjacent to the center area (see figs.).  

As to claim 10, KEMONA discloses the actuator assembly is a wastegate assembly (fig. 4); or characterized in that the actuator assembly is designed for adjusting a variable turbine geometry (col. 3, lns. 15-21).  


 
As to claim 17, see explanation for claim 4.  

As to claim 18, see explanation for claim 6.

As to claim 11,  see explanation for claim 1.  

As to claim 12, KEMONA discloses the turbine housing (turbine housing 410; 615 in fig. 6) has a hole (shown but not numbered in fig. 6) through an outer wall of the turbine housing (615), wherein the shaft (652) extends through the hole (fig. 6) so that the first and second ends (end 453/653/753 and end opposite 453/653/753) of the shaft (652) are arranged on opposite sides of the outer wall (fig. 6).  

As to claim 13, KEMONA discloses (fig. 6) the seal insert (643) is arranged radially between a wall of the hole  and the shaft (fig. 6).  

As to claim 14,  KEMONA discloses (fig. 6) a bush (642/742) is provided which is arranged rotationally fixed in the hole (fig. 6), and that the seal insert (643) is arranged between the shaft (652) and the bush (642) and the bush (642/742) is arranged radially between the seal insert (643) and a wall of the hole (represented by 615).  

As to claim 15, see explanation for claim 11.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
US 20090226304 A1	US 20040109761 A1	US 9175578 B2	
US 10233827 B2	US 9835042 B2
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745
3/25/2022